Order affirmed. Memorandum: Appellant appeals from an order denying his motion to vacate his sentence as a third offender in 1949, to a term of fifteen to twenty years upon his conviction for the crime of grand larceny first degree upon the ground that he was only a second offender, in that there was no conviction against him in Onondaga County Court in 1925. In our opinion, the order of the Onondaga County Court in 1925, was tantamount to a suspension of sentence and placing defendant on probation so that it constituted a conviction (Penal Law, § 2188; Matter of Richetti v. New York State Bd. of Parole, 300 N. Y. 357). Furthermore, the question raised by appellant is academic at this time, since his sentence of 1949 would be a proper one, whether he be regarded as a second offender or as a third offender (Penal Law, § 1941). All concur. (Appeal from an order of Monroe County Court denying an application to vacate a third-felony sentence imposed upon defendant.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.